                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
JERARD BROWN and
ELIZABETH CARDONA,

       Plaintiffs,

v.                                                                  Case No. 8:18-cv-2838-T-24
JSS

VIVINT SOLAR, INC., ET AL.,

      Defendants.
______________________________/

                                            ORDER
       This cause comes before the Court on Plaintiffs’ Motion to Reopen Discovery. (Doc. No.

88, 93). Defendants oppose the motion. (Doc. No. 94, 95). As explained below, the motion is

granted in part.

I. Background

       Plaintiffs brought this lawsuit alleging violations of the Fair Credit Reporting Act

(“FCRA”) by Defendants. Defendant Vivant Solar, Inc. is the parent corporation of Defendant

Vivant Solar Developer, LLC (collectively referred to as “Vivant”), and they sell solar panels.

Defendant Solar Mosaic, Inc. (“Mosaic”) is a financing company that finances solar energy

systems. Plaintiffs appear to contend that all three defendants acted together through Vivint’s

door-to-door salesmen to obtain Plaintiffs’ credit reports under false pretenses and without any

permissible purpose or authorization.

       Defendants filed motions for summary judgment, and Plaintiffs’ responses were initially

due on November 29, 2019. Prior to the response deadline, Plaintiffs requested an extension to

file their responses. The Court granted a limited extension through December 6, 2019.

Thereafter, on November 22, 2019, the magistrate judge granted in part Plaintiffs’ motion to
compel certain discovery. Specifically, the magistrate judge directed Defendants to turn over the

following documents by December 13, 2019:

               Defendants should produce all documents in their possession and
               control relating to a complaint made in 2016 or 2017, either formally
               or informally, that Defendants violated the FCRA by obtaining a
               consumer credit report without authorization by the consumer in
               Florida. Additionally, . . . Defendants should produce all consumer
               complaints lodged against Mitchell Coan, Jacob Thebert, Ricardo
               Martins, and Briant Katilus, alleging “credit discrepancies” or
               forged signatures, without limitation. . . . Plaintiffs argue that
               Defendants must disclose the identities of the relevant complainants.
               . . . [T]he identity of these potential witnesses must be disclosed.

(Doc. No. 74, p. 3).
       After the magistrate judge issued her order, Plaintiffs requested additional time to

respond to the motions for summary judgment after Defendants produced the compelled

discovery. The Court granted another extension and extended Plaintiffs’ response deadline to

December 20, 2019.

II. Motion to Reopen Discovery

       On December 17, 2019, after Defendants produced the compelled discovery, Plaintiffs

filed the instant motion, in which they ask the Court to reopen discovery through January 31,

2020 and deny Defendants’ pending summary judgment motions without prejudice.

Specifically, Plaintiffs state the following:

               Defendants collectively produced over 430 new documents . . . and
               over eight (8) hours of phone call recordings, representing what
               appears to be hundreds of consumer complaints of impermissible
               credit pulls by Solar Mosaic and Vivint in Florida—complaints
               Defendants have heretofore said did not exist and failed to produce.
               Many of these complaints have been redacted without explanation,
               and identifying information on victims masked in violation of the
               Court’s November 22, 2019 Order (ECF 74). The recordings are not
               dated or otherwise identifiable. Further, a cursory initial review of
               this evidence reveals that discovery from material witnesses will be
               necessary, including at least one Solar Mosaic witness who
               apparently admitted the existence of a known problem with Vivint’s
               sales agents in a recorded call. Given the limited time frame to file
               an opposition to Defendants’ motions for summary judgment,
               Plaintiffs need additional time to review, catalogue and authenticate
               this evidence, and to identify additional witnesses, for the purposes
               of responding to Defendants’ motions. Documents and call
               recordings must be dated and otherwise authenticated. Material
               witnesses must be interviewed and/or deposed. If Defendants fail to
               rectify their deficiencies, a third motion to compel may be
               necessary. Case law is abundantly clear that summary judgment may
               only be considered upon an adequate record . . . .

(Doc. No. 88, p. 2). Plaintiffs argue that this newly produced evidence goes directly to issues

raised in the pending summary judgment motions; specifically: (1) whether Defendants engaged

in a pattern and practice of willfully violating the FCRA; and (2) whether Defendants had a

reasonable belief that they were obtaining Plaintiffs’ credit reports for a permissible purpose. 1

       Upon review of the summary judgment motions in this case, the instant motion to reopen

discovery, and Defendants’ opposition thereto, the Court agrees with Plaintiffs that the discovery

period should be reopened through January 31, 2020. Defendants may withdraw their pending

summary judgment motions and file new ones if they choose; such new motions for summary

judgment must be filed by February 4, 2020. Plaintiffs’ response to Defendants’ summary

judgment motions must be filed by February 18, 2020. If Plaintiffs determine that they need to


1
 Specifically, Plaintiffs argue the following: “Plaintiffs have already identified a call recording
where a Mosaic representative acknowledges or admits the existence of a problem in Florida
involving Vivint’s sales agents wrongfully pulling credit reports. This is significant because
Defendants have argued in their summary judgment motions that they need only have a
“reasonable belief” that they pulled Plaintiffs’ credit reports for a permissible purpose. . . . If
Defendants knew there was a serious problem involving Vivint sales agents impermissibly
pulling credit reports, then the “reasonableness” of their belief is undermined, and at some point
Defendants’ blind reliance on Vivint sales agents to follow the law is no longer reasonable.”
(Doc. No. 88, p. 8-9).
file another motion to compel, they should do so expeditiously given the short extension to the

discovery deadline. The Court will also move the pretrial conference to May 5, 2020 and the

trial to June 2020.

III. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ motion to reopen

discovery is GRANTED to the extent set forth in this order. The Court will issue an amended

scheduling order.

       DONE AND ORDERED at Tampa, Florida, this 20th day of December, 2019.




Copies to: Counsel of Record
